

114 S324 IS: Shrinking Emergency Account Losses Act of 2015
U.S. Senate
2015-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 324IN THE SENATE OF THE UNITED STATESJanuary 30, 2015Mr. Enzi (for himself and Mr. Nelson) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to modify the rules relating to loans made from a
			 qualified employer plan, and for other purposes.1.Short
 titleThis Act may be cited as the Shrinking Emergency Account Losses Act of 2015 or the SEAL Act.2.Extended
			 rollover period for the rollover of plan loan offset amounts in certain
			 cases(a)In
 generalParagraph (3) of section 402(c) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:(C)Rollover of
				certain plan loan offset amounts(i)In
 generalIn the case of a qualified plan loan offset amount, paragraph (1) shall not apply to any transfer of such amount made after the due date (including extensions) for filing the return of tax for the taxable year in which such amount is treated as distributed from a qualified employer plan.(ii)Qualified plan
 loan offset amountFor purposes of this subparagraph, the term qualified plan loan offset amount means a plan loan offset amount which is treated as distributed from a qualified employer plan to a participant or beneficiary solely by reason of—(I)the termination of the qualified employer plan, or(II)the failure to meet the repayment terms of the loan from such plan because of the severance from employment of the participant.(iii)Plan loan
 offset amountFor purposes of clause (ii), the term plan loan offset amount means the amount by which the participant's accrued benefit under the plan is reduced in order to repay a loan from the plan.(iv)LimitationThis subparagraph shall not apply to any plan loan offset amount unless such plan loan offset amount relates to a loan to which section 72(p)(1) does not apply by reason of section 72(p)(2).(v)Qualified employer planFor purposes of this subsection, the term qualified employer plan has the meaning given such term by section 72(p)(4)..(b)Conforming
 amendmentSubparagraph (A) of section 402(c)(3) of the Internal Revenue Code of 1986 is amended by striking subparagraph (B) and inserting subparagraphs (B) and (C).(c)Effective
 dateThe amendments made by this section shall apply to transfers made after the date of the enactment of this Act.3.Modification of
 rules governing hardship distributionsNot later than 1 year after the date of the enactment of this Act, the Secretary of the Treasury shall modify Treasury Regulation section 1.401(k)–1(d)(3)(iv)(E) to—(1)delete the prohibition imposed by paragraph (2) thereof, and(2)to make any other modifications necessary to carry out the purposes of section 401(k)(2)(B)(i)(IV) of the Internal Revenue Code of 1986.4.Qualified employer
			 plans prohibited from making loans through credit cards and other similar
			 arrangements(a)In
 generalParagraph (2) of section 72(p) of the Internal Revenue Code of 1986 is amended by redesignating subparagraph (D) as subparagraph (E) and by inserting after subparagraph (C) the following new subparagraph:(D)Prohibition of
				loans through credit cards and other similar
 arrangementsSubparagraph (A) shall not apply to any loan which is made through the use of any credit card or any other similar arrangement..(b)Effective
 dateThe amendments made by this section shall apply to plan years beginning after the date which is 60 days after the date of the enactment of this Act.